Citation Nr: 0840578	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1985 to 
October 1989 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2004.  A statement of the case was issued in October 
2005, and a substantive appeal was received in December 2005.  
The veteran appeared at an October 2008 Board video 
conference hearing.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the October 2008 Board hearing, the veteran testified that 
he injured his low back in an inservice incident.  Service 
medical records document this injury.  Post-service medical 
records include references to a job-related injury in about 
2002.  However, it does not appear that records associated 
with that injury are in the claims file.  The veteran was 
duly afforded a VA examination in September 2004, but it is 
not clear that the examiner had access to the claims file for 
review.  The examiner specifically notes that not all medical 
records were available at that time.  The examiner did offer 
a negative etiology opinion, but the opinion is suspect in 
that it was apparently arrived at without the benefit of a 
review of the claims file.  Under the circumstances, the 
Board believes that VA's duty to assist the veteran requires 
another examination with review of the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all medical records 
associated with any job-related low back 
injury in about 2002. 

2.  The veteran should then be scheduled 
for a VA examination of his low back.  It 
is imperative that the claims file be 
made available to the examiner for  
review in connection with the 
examination.  All current chronic low 
back disorders found on examination 
should be clearly diagnosed.  After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

     As to each low back disability 
diagnosed on examination, is it at least 
as likely as not (a 50% or higher degree 
of probability) that such current chronic 
low back disorder is causally related to 
the low back symptomatology documented in 
the service medical records?   

3.  After completion of the above, the RO 
should review the expanded claims file 
and determine if service connection for 
low back disability is warranted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



